03/23/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA      Case Number: DA 21-0521


                            No. DA 21-0521

PLANNED PARENTHOOD OF                ORDER GRANTING AMERICAN
MONTANA, and JOEY BANK,           COLLEGE OF OBSTETRICIANS AND
M.D., on behalf of themselves        GYNECOLOGISTS, AMERICAN
and their patients,               ACADEMY OF FAMILY PHYSICIANS,
                                  AMERICAN ACADEMY OF NURSING,
                                       AMERICAN ACADEMY OF
       Plaintiffs and Appellees, PEDIATRICS, AMERICAN COLLEGE OF
                                 MEDICAL GENETICS AND GENOMICS,
              v.                    AMERICAN COLLEGE OF NURSE-
                                  MIDWIVES, AMERICAN COLLEGE OF
STATE OF MONTANA, by and OSTEOPATHIC OBSTETRICIANS AND
through AUSTIN KNUDSEN,              GYNECOLOGISTS, AMERICAN
in his official capacity as      COLLEGE OF PHYSICIANS, AMERICAN
Attorney General                 GYNECOLOGICAL AND OBSTETRICAL
                                    SOCIETY, AMERICAN MEDICAL
       Defendant and Appellants   ASSOCIATION, AMERICAN MEDICAL
                                  WOMEN’S ASSOCIATION, AMERICAN
                                     SOCIETY FOR REPRODUCTIVE
                                        MEDICINE, AMERICAN
                                     UROGYNECOLOGIC SOCIETY,
                                 COUNCIL OF UNIVERSITY CHAIRS OF
                                   OBSTETRICS AND GYNECOLOGY,
                                      MONTANA CHAPTER OF THE
                                       AMERICAN ACADEMY OF
                                       PEDIATRICS, NATIONAL
                                       ASSOCIATION OF NURSE
                                     PRACTITIONERS IN WOMEN’S
                                 HEALTH, SOCIETY FOR ADOLESCENT
                                   HEALTH AND MEDICINE, SOCIETY
                                  FOR MATERNAL-FETAL MEDICINE,
                                     SOCIETY FOR REPRODUCTIVE
                                 ENDOCRINOLOGY AND INFERTILITY,
                                 SOCIETY OF FAMILY PLANNING, AND
                                  SOCIETY OF OB/GYN HOSPITALISTS
                                   MOTION FOR LEAVE TO APPEAR AS
                                           AMICUS CURIAE
      Upon motion of the American College of Obstetricians and Gynecologists,

American Academy of Family Physicians, American Academy of Nursing,

American Academy of Pediatrics, American College of Medical Genetics and

Genomics, American College of Nurse-Midwives, American College of Osteopathic

Obstetricians and Gynecologists, American College of Physicians, American

Gynecological and Obstetrical Society, American Medical Association, American

Medical Women’s Association, American Society for Reproductive Medicine,

American Urogynecologic Society, Council of University Chairs of Obstetrics and

Gynecology, Montana Chapter of the American Academy of Pediatrics, National

Association of Nurse Practitioners in Women’s Health, Society for Adolescent

Health and Medicine, Society for Maternal-Fetal Medicine, Society for

Reproductive Endocrinology and Infertility, Society of Family Planning, and

Society of OB/GYN Hospitalists for leave to participate as an amici curiae

(hereinafter “amici”) in the above-captioned matter, and good cause appearing

therefrom,

      IT IS HEREBY ORDERED that amici’s motion is GRANTED. Amici shall

file their amicus brief by March 31, 2022.




                                                                    Electronically signed by:
                                                                            Jim Rice
                                                               Justice, Montana Supreme Court
                                                                        March 23 2022